EXHIBIT 10.24

This Agreement is effective as of March 11, 2009 by and between Intellon
Corporation (“Sponsor”) and the HomePlug Powerline Alliance, Inc. (“Alliance”).

Background

 

A. The Sponsors wish to define, establish and support one or more system
specifications that may be used for home networking over powerlines and other
types of powerline communications.

 

B. The Sponsors wish to encourage broad and open industry adoption of the
specification(s) and, toward that end, to facilitate the provision of necessary
patent licenses under reasonable terms and conditions that are demonstrably free
of any unfair discrimination.

 

C. The Sponsors wish to support market awareness of the specification(s) and
encourage use of products based upon the specification(s).

 

D. The Sponsors wish to develop policies and procedures for certification and
compliance testing of products based upon the specification(s) to verify
compliance with the specification(s) and to develop and license certification
marks.

 

E. The Sponsors also wish to provide for the possibility of issuing revisions
and updates to the specification(s).

Agreement

1. Definitions.

1.1 “Associates” shall mean collectively all such entities as are signatories to
any Alliance Associate’s Agreement and are in good standing with the Alliance.
The Alliance Board of Directors, in its sole and absolute discretion, may
establish one or more classes of Associates, each such class having the rights
and responsibilities delineated in its respective Associate’s Agreement. There
are currently contemplated to be two broad classes of Associates: the first
class having the right to make Technical and Reference Contributions, be
involved in the Specification Adoption process (and thereby subject to all
patent licensing obligations relating thereto), and be able to receive a license
to the Necessary Patent Claims for a Final Specification (any such Associate
shall be referred to herein as a “Participant Associate”); the second class
shall not have the right to make Technical and Reference Contributions or be
involved in the Specification Adoption process, but shall be able to receive a
license to the Necessary Patent Claims for a Final Specification (any such
Associate shall be referred to herein as an “Adopter Associate”). The Alliance
Board of Directors expressly reserves the right to change the names of such
classes of Associates, and the titles “Participant Associate” and “Adopter
Associate” are used herein solely for ease of reference.

1.2 “Confidential Information” is defined in Section 6.1.

1.3 “Control” shall mean beneficial ownership of more than fifty percent
(50%) of the voting stock or equity in an entity; an “Affiliate” shall mean an
entity that directly or indirectly Controls, is Controlled by, or is under
common Control with another entity, so long as such Control exists. When the
term “Sponsor” is used in reference to the signatory to this Agreement,
“Sponsor” shall include the signatory and all of the signatory’s Affiliates.

1.4 “Draft Reference Document(s)” shall mean a Reference Document in draft form,
as provided in Section 2.7. The content of Draft Reference Documents is not
under any circumstances subject to the patent licensing provisions of Section 3.

 

  (a) “Draft Specification” shall mean technical document(s) embodying the
technical protocols and system architectures related to networking or
communicating over wiring which are in draft form and have been approved by the
Board of Directors pursuant to Section 2.2.



--------------------------------------------------------------------------------

1.5 “Encumbered Necessary Patent Claims” shall mean Necessary Patent Claims that
will require Sponsor to pay royalties or other consideration to non-Affiliates
that are not also Sponsors or Participant Associates (except for payments to
employees within the scope of their employment).

1.6 “Filing Date Cutoff” shall mean: (a) January 1, 2005 with respect to Final
Specifications adopted prior to July 1, 2003; and (b) January 1, 2010 with
respect to Final Specifications adopted on or after July 1, 2003.

1.7 “Final Specification” shall mean a Pending Specification which has been
finally adopted by the Alliance pursuant to Section 2.5.

1.8 “Fully Compliant” shall mean: (a) an implementation of the Final
Specification which supports or implements all of the portions of the Final
Specification defined by the Final Specification as being “Required”; or (b) an
implementation of all portions of the Final Specification required for a
specific type of product or component thereof.

1.9 “Majority Vote” shall mean, when used in the context of a vote of the
Alliance Board of Directors, a majority of a quorum of the Board. “Majority
Vote” shall mean, when used in the context of a vote of the Alliance Sponsors, a
majority of the total number of Sponsors, not merely a majority of a quorum of
the Sponsors.

1.10 “Necessary Patent Claims” shall mean those claims of all patents, other
than design patents and design registrations, throughout the world entitled to
an effective filing date prior to the Filing Date Cutoff, which are necessarily
infringed by: (i) an implementation of a Final Specification which cannot be
avoided by another commercially reasonable non-infringing implementation of such
Final Specification; or (ii) an implementation of any example included in the
Final Specification.

1.11 “Pending Specification” shall mean a Draft Specification which has been
approved by the Sponsors pursuant to Section 2.4.

1.12 “Reference Contribution(s)” shall mean any technical information that is
conspicuously marked “REFERENCE CONTRIBUTION: NOT SUBMITTED UNDER OBLIGATION TO
LICENSE” and submitted to the Alliance for possible inclusion in Reference
Document(s), pursuant to the procedure established from time to time by the
Alliance Board of Directors. The content of Reference Contributions is not under
any circumstances subject to the patent licensing provisions of Section 3.

1.13 “Reference Document(s)” shall mean a document approved by the Alliance
pursuant to Section 2.7 that contains technical information that is
conspicuously marked “FOR REFERENCE PURPOSES ONLY” and is included as an
addendum to, or otherwise referenced in, Final Specification(s); however any
such “Reference Document(s)” will not be considered to be part of such Final
Specification(s). The content of Reference Documents is not under any
circumstances subject to the patent licensing provisions of Section 3.

1.14 “Review Period” shall mean the period that each Sponsor has to review and
object to the inclusion of its Necessary Patent Claims in a Draft Specification.
The “Review Period” shall commence on the date that the Draft Specification is
formally sent to all Sponsors and Participant Associates requesting their review
of the Draft Specification for Necessary Patent Claims. Prior to December 31,
2005 the “Review Period” shall be 21 days, and commencing on January 1, 2006 the
“Review Period” shall be 45 days.

1.15 “Sponsors” shall mean collectively all such entities as are signatories to
the Alliance Sponsor’s Agreement and are in good standing with the Alliance. A
Sponsor shall be considered to have departed and have had its Sponsor status
terminated upon its withdrawal, change to Associate status, termination of
status because of failure to pay dues, expulsion, dissolution, or upon other
conditions specified in this Agreement or the Alliance Bylaws.

1.16 “Sponsor’s Alliance Representative” shall mean any person who: (a) is a
member or alternate of the Board of Directors or a Specification Working Group;
or (b) has attended any meeting of the Board of Directors or a Specification
Working Group (whether in-person or via teleconference); or (c) has subscribed
to the Board of Directors or a Specification Working Group email list reflector.



--------------------------------------------------------------------------------

1.17 “Technical Contribution(s)” shall mean technical information submitted to
the Alliance for possible inclusion in Final Specification(s), pursuant to the
procedure established from time to time by the Alliance Board of Directors.

2. Specification and Reference Document Adoption Procedures. The following
procedures shall govern the adoption of Final Specifications and Reference
Documents:

2.1 Submission of Contributions. Technical Contributions and Reference
Contributions may be submitted pursuant to procedures established from time to
time by the Alliance Board of Directors.

2.2 Preparation of Draft Specification. Draft Specifications shall be prepared
based upon Technical Contributions and such other matters desirable for
inclusion. The Sponsors and Participant Associates shall use reasonable efforts
to expedite the preparation of Draft Specifications, including any revisions or
changes to such Draft Specifications. Upon a Majority Vote of the Board of
Directors, a document may be designated as a “Draft Specification”. Draft
Specifications (along with any Technical Contributions relating thereto) shall
be considered “Confidential Information” pursuant to Section 6.1.

2.3 Draft Specification Review. The Board of Directors, by Majority Vote, may
propose that a Draft Specification be formally submitted to the Sponsors and
Participant Associates for review of Necessary Patent Claims. During such Review
Period, each Sponsor and/or Participant Associate that objects to the inclusion
of any of its Necessary Patent Claims, or any other matters, shall be required
to provide a written statement describing with particularity any portion of the
Draft Specification which it finds objectionable, the specific reasons
therefore, and any revisions to the Draft Specification which would cure such
objections during the term of the Review Period. In the event that a Sponsor
fails to make any objections to the Draft Specification during the Review
Period, such Sponsor will be required to license any of its Necessary Patent
Claims in the Draft Specification pursuant to the provisions of Section 3.1 in
the event that the Draft Specification is adopted as a Final Specification
unless such Sponsor withdraws pursuant to Section 2.5.1.

2.4 Specification Voting. Upon the conclusion of the Review Period, each Sponsor
shall have fourteen (14) days to vote upon whether the Alliance should adopt the
Draft Specification as a Final Specification. Any Draft Specification must be
approved by a two-thirds (2/3) Majority Vote of the Sponsors, at which point it
will become a “Pending Specification”. In the event that a Draft Specification
fails to obtain the two-thirds (2/3) Majority Vote required, it may be
resubmitted pursuant to Section 2.6.

2.5 Finalization Period; Pending Specification Withdrawal.

2.5.1 14 Day Withdrawal Period. Any Sponsor that voted against the approval of
the Draft Specification as a Pending Specification may withdraw from the
Alliance within fourteen (14) days from the date on which two-thirds (2/3) of
the Sponsors voted to approve the Pending Specification (“14 Day Withdrawal
Period”). In lieu of a complete withdrawal, a Sponsor may withdraw as a Sponsor
but remain an Adopter Associate of the Alliance; such change in status will
constitute “withdrawal” of the Sponsor for purposes of this Agreement provided
that the Sponsor complies with all other withdrawal provisions. Any withdrawal
of the Sponsor must comply with Section 3.3.2, and any such withdrawing Sponsor
shall only be required to grant licenses to any of its Necessary Patent Claims
pursuant to Section 3.4. For the avoidance of doubt, no Sponsor that voted for
the Pending Specification, failed to vote on the Pending Specification during
the time period allowed, or voted against the Pending Specification but failed
to submit a written withdrawal notice in compliance with Section 3.3.2, shall be
considered to have withdrawn under this Section and shall therefore be subject
to all patent licensing provisions of Section 3. Upon the passing of the 14 Day
Withdrawal Period for each Sponsor, and assuming that no Sponsor issues a
withdrawal notice under this Section 2.5.1, then the Pending Specification shall
become a Final Specification.

2.5.2 Withdrawal of Pending Specification. In the event that a Sponsor withdraws
from the Alliance pursuant to Section 2.5.1, the Sponsors may determine by a
two-thirds (2/3) Majority Vote: (a) to withdraw the Pending Specification on the
ground that the withdrawal of the Sponsor will frustrate the purpose of the
adoption of the Pending Specification due to the removal of licensing rights to
Necessary Patent Claims held by such withdrawing Sponsor; (b) to issue the
Pending Specification



--------------------------------------------------------------------------------

as a Final Specification notwithstanding the withdrawal of any Sponsor; or
(c) to resubmit the Pending Specification to the Sponsors and Participant
Associates for review pursuant to Section 2.3, in which event the Pending
Specification shall again become a Draft Specification subject to the procedures
delineated in Sections 2.3, 2.4 and 2.5.

2.6 Updates, Revisions or Resubmissions. In the event that a Final Specification
is modified or revised, any such modification or revision shall be considered a
newly created Draft Specification and subject to all procedures relating
thereto, including without limitation the Review Period and Sponsor voting
requirements. Similarly, in the event that a Pending Specification is withdrawn
for any reason, or a Draft Specification fails to achieve a sufficient vote to
become a Pending Specification, such withdrawn Pending Specification or failed
Draft Specification may be resubmitted with or without revision as a newly
created Draft Specification, subject to all procedures relating thereto. Any
such resubmission will occur only upon a Majority Vote of the Board of
Directors.

2.7 Reference Document Approval. Reference Documents shall be prepared based
upon Reference Contributions and such other documents desirable for inclusion.
The Sponsors and Participant Associates shall use reasonable efforts to expedite
the preparation of Reference Documents, including any revisions or changes to
such Reference Documents. Upon a Majority Vote of the Board of Directors, a
document may be designated as a “Draft Reference Document”. “Draft Reference
Documents” (along with any Reference Contributions relating thereto) shall be
considered “Confidential Information” pursuant to Section 6.1. A Draft Reference
Document may be approved as a “Reference Document” upon a two-thirds
(2/3) Majority Vote of the Sponsors.

2.8 Effect on Previously Adopted Final Specifications. The adoption of a new
Final Specification shall not change or revoke any previously adopted Final
Specification.

2.9 No Requirement to Conduct Patent Searches. No Sponsor or Participant
Associate shall have any duty to perform any patent search before, during or
after the Review Period, or at any other time pursuant to this Agreement.

3. Patent Matters.

3.1 Patent Licensing.

3.1.1 Grant of License. Upon the adoption of a Final Specification, Sponsor
hereby covenants to grant to any Sponsor, Participant Associate, or Adopter
Associate, under reasonable terms and conditions that are demonstrably free of
any unfair discrimination, a nonexclusive, irrevocable, nontransferable,
non-sublicenseable, worldwide license to implement the Final Specification and
to make, have made, use, import, offer to sell, lease, sell, promote and
otherwise distribute the resulting implementation (whether implemented in
hardware, software, or some combination of hardware and software) pursuant to
the scope of license delineated in Section 3.1.2 and subject to the exclusions
delineated in Section 3.1.3 and the limitations embodied in Section 3.1.4,
under: (a) any Necessary Patent Claims contained in any Technical Contribution
it has submitted to the Alliance, or (b) any Necessary Patent Claims which are
owned by Sponsor and are embodied in a Final Specification. For purposes of
clarification, any Necessary Patent Claims owned by Sponsor are subject to the
covenant to grant a license, and Sponsor may not later transfer and/or encumber
the Necessary Patent Claims and thereby circumvent its obligation to grant a
license to such Necessary Patent Claims.

3.1.2 Scope of License. Sponsor shall only be required to grant the license to
Necessary Patent Claims pursuant to the following scope: (a) in the event that
the Final Specification was adopted prior to July 1, 2003, then the scope of the
license shall be only to the extent that the resulting implementation is used
for the purposes of home networking over the powerline; (b) in the event that
the Final Specification was adopted after July 1, 2003, then the scope of the
license shall be unlimited. For purposes of clarity, the scope of license for
Necessary Patent Claims which are contained both in a Final Specification
adopted prior to July 1, 2003 and a Final Specification adopted after July 1,
2003 shall be unlimited, regardless of whether Sponsor departs from the Alliance
prior to the adoption of any Final Specification adopted after July 1, 2003.



--------------------------------------------------------------------------------

3.1.3 Exclusions from License. The covenant to grant a license to any Necessary
Patent Claims shall not extend to any of the following enumerated categories:
(i) enabling technology that may be needed to make or use any product that
complies with the Final Specification but is not expressly set forth in the
Final Specification (for example, application programming interfaces, basic
computer and network technology, semiconductor manufacturing technology,
compiler technology, object-oriented technology and operating system
technology); (ii) implementations for technical specifications not developed by
the Alliance but referred to or incorporated in the Final Specification(s);
(iii) any technological implementation of the Final Specification that is not
Fully Compliant; (iv) any technology or features that are not necessary to
implement the Final Specification(s); and (v) technology embodied in any
Reference Documents (but not included in any Final Specifications).

3.1.4 Limitations on License. The covenant to grant a license shall not extend
to any Encumbered Necessary Patent Claims in the event that Sponsor satisfies
the conditions specified in one or more of Sections 3.1.4(a), 3.1.4(b), or
3.1.4(c):

 

  (a) Sponsor discloses to the Alliance, to the best of its actual knowledge,
the existence and extent of the Encumbered Necessary Patent Claims at the time
of submission of a Technical Contribution which contains such Encumbered
Necessary Patent Claims.

 

  (b) In the event that a Technical Contribution submitted by Sponsor contains
Encumbered Necessary Patent Claims, but Sponsor did not disclose the existence
and extent of such Encumbered Necessary Patent Claims as Sponsor was not aware
of the existence of such limitations, Sponsor promptly informs the Alliance with
specificity of the existence and extent of such Encumbered Necessary Patent
Claims. In no event shall such disclosure be made later than upon the expiration
of the 14 Day Withdrawal Period.

 

  (c) In the event that Sponsor, subsequent to the expiration of the 14 Day
Withdrawal Period, becomes aware that Encumbered Necessary Patent Claims are
embodied in a Technical Contribution submitted by Sponsor, Sponsor promptly
informs the Alliance with specificity of any and all such limitations on
licensing rights, and uses commercially reasonable efforts to assist any
Sponsor, Participant Associate, or Adopter Associate to obtain a license to the
Encumbered Necessary Patent Claims to the extent that such limitations on
licensing obligations exist. As used in this Section 3.1.4(c), “commercially
reasonable efforts” shall not include a requirement that Sponsor make
un-reimbursed payments to third parties.

Notwithstanding any other provisions of Section 3.1.4, in the event that the
limitations on licensing rights which caused the Necessary Patent Claims to
become Encumbered Necessary Patent Claims did not arise in a reasonably
foreseeable manner, Sponsor shall not be required to make any efforts to assist
any Sponsor, Participant Associate, or Adopter Associate to obtain a license to
the Encumbered Necessary Patent Claims to the extent that such limitations on
licensing obligations exist. Sponsor is under no obligation to conduct any
patent search in order to be able to rely upon this Section 3.1.4.

3.2 Limitations on Injunctions in Infringement Actions. Sponsor hereby agrees
not to seek an injunction and hereby waives its rights to an injunction with
respect to infringement of its Necessary Patent Claims, pursuant to the
following terms and conditions:

3.2.1 Final Specifications Adopted Prior to July 1, 2003. With respect to
Necessary Patent Claims which would be infringed by the implementation of Final
Specifications adopted prior to July 1, 2003, Sponsor hereby agrees not to seek
an injunction and hereby waives its rights to an injunction with respect to
infringement of its Necessary Patent Claims by products or services that are
substantially Fully Compliant with the Final Specification, against any person
entitled to the grant of a license to such Sponsor’s Necessary Patent Claims.
Such waiver of injunctive relief shall not prohibit Sponsor from seeking or
receiving damages, including enhanced damages for willful infringement, from any
person.

3.2.2 Final Specifications Adopted On or After July 1, 2003. With respect to
Necessary Patent Claims which would be infringed by the implementation of Final
Specifications adopted on or after July 1, 2003, Sponsor hereby agrees not to
seek an injunction and hereby waives its rights to an



--------------------------------------------------------------------------------

injunction with respect to infringement of its Necessary Patent Claims by
products or services that are substantially Fully Compliant with the Final
Specification, against any person that has licensed such Sponsor’s Necessary
Patent Claims pursuant to the provisions of Section 3.1. Such waiver of
injunctive relief shall not prohibit Sponsor from: (a) seeking or receiving
damages, including enhanced damages for willful infringement, from any person;
or (b) seeking an injunction against a person that has licensed the Sponsor’s
Necessary Patent Claims pursuant to Section 3.1 but is using such Necessary
Patent Claims in a manner outside the scope of license, as specifically
described in Section 3.1.2, or in a manner excluded from the license, as
described in Section 3.1.3.

3.2.3 Backwards Compatibility Necessary Patent Claims. In the event that any
Necessary Patent Claims would be infringed both by the implementation of a Final
Specification adopted prior to July 1, 2003, and also by the implementation of a
Final Specification adopted on or after July 1, 2003, then Section 3.2.2 will
govern injunctions with respect to infringement of such Necessary Patent Claims.

3.3 Termination of Sponsor’s Status in Alliance. Upon the termination of
Sponsor’s status as a Sponsor of the Alliance, whether by withdrawal, change to
Associate status, termination of status because of failure to pay dues,
expulsion, or otherwise:

3.3.1 License Grant Survival. All covenants and licenses granted by such
departing Sponsor with respect to any of its Necessary Patent Claims in a Final
Specification in effect as of the date of departure shall continue in full force
and effect, and shall extend to any person which later adopts such Final
Specification. No covenants or licenses shall be deemed to be granted with
respect to any of such departing Sponsor’s Necessary Patent Claims to any Draft
or Pending Specification except as provided in Section 3.3.2.

3.3.2 Notice of Withdrawal. In the event that a Sponsor withdraws (or changes to
Adopter Associate status), such departing Sponsor must identify with reasonable
specificity in its written notice of withdrawal to the Alliance: (a) any
Necessary Patent Claims that Sponsor’s Alliance Representative(s) are actually
aware that Sponsor holds in any Technical Contribution it has submitted to the
Alliance; and (b) any Necessary Patent Claims that Sponsor’s Alliance
Representative(s) are aware that the departing Sponsor is actively developing
that would be infringed by a Pending Specification. Additionally, in the event
that a Sponsor is withdrawing under Section 2.5.1, such notice must identify,
with reasonable specificity, any Necessary Patent Claims Sponsor’s Alliance
Representative(s) are actually aware that Sponsor holds in any Pending
Specification. In the event that a withdrawing Sponsor fails to deliver to the
Alliance a required notice under this Section 3.3.2, any of such Sponsor’s
Necessary Patent Claims shall be subject to all the patent licensing provisions
of Section 3.

3.4 Future Specification Licensing. The obligations of a current or former
Sponsor to comply with its obligations under Section 3 shall continue as to any
new Final Specification if such Final Specification: (i) defines a network that
is backwards compatible to a prior Final Specification for which the Sponsor is
obligated to grant licenses, and (ii) uses a Necessary Patent Claim in a
substantially similar manner and to a substantially similar extent as the
Necessary Patent Claim was used in a prior Final Specification for which the
Sponsor is obligated to grant licenses.

3.5 Patent Ownership. The Alliance will not assert any ownership claims to any
patent held or acquired by any Sponsor. Additionally, the Alliance will not
assert any ownership claims to any patents that may be developed by any Sponsors
or Associates during any Alliance meetings or that may otherwise be developed
pursuant to any Alliance activities.

3.6 Patent Disclosures. Sponsor agrees to disclose to the Alliance all published
and/or issued patents that Sponsor’s Alliance Representative(s) are actually
aware are embodied as Necessary Patent Claims in any Final Specification, from
any country in which such published and/or issued patents are a matter of public
record, within 90 days of the later of Section 3.6(a), 3.6(b) or 3.6(c):

 

  (a) The publication or issuance of the patent(s).

 

  (b) The issuance of a Final Specification.

 

  (c) The date on which Sponsor joins the Alliance.



--------------------------------------------------------------------------------

4. Copyright Matters.

4.1 Technical Contributions; Final Specifications. Any Technical Contribution
submitted to the Alliance is licensed on a nonexclusive basis to the Alliance
and any duly authorized agents thereof solely for the limited purpose of being
evaluated for inclusion in a Final Specification. In the event that the
Technical Contribution submitted, or a portion or derivative work thereof, is
included in a Final Specification, the party submitting such copyrighted
material hereby grants to the Alliance and all persons using the Final
Specification an irrevocable, perpetual, worldwide, nonexclusive, royalty free
license for the purpose of allowing them to create, distribute, reproduce,
display and otherwise use the copyrighted material in accordance with the
Alliance’s policies and procedures. The party submitting the Technical
Contribution shall continue to have ownership rights in the copyright to the
Technical Contribution, subject to the license granted above. The copyright to
the Final Specification itself will be owned by the Alliance, and the party
submitting this Technical Contribution agrees not to assert any interest in the
ownership of the copyright to the Final Specification; regardless of whether the
Technical Contribution has been modified or simply included in the Final
Specification without modifications. The Final Specification shall bear a
notation that the copyright is owned by the Alliance. The Sponsor agrees not to
communicate to any third party that anyone other than the Alliance is the owner
of the copyright to the Final Specification.

4.2 Reference Contributions; Reference Documents. Any Reference Contribution
submitted to the Alliance is licensed on a nonexclusive basis to the Alliance
and any duly authorized agents thereof solely for the limited purpose of being
evaluated for inclusion in a Reference Document. In the event that the Reference
Contribution submitted, or a portion or derivative work thereof, is included in,
or used as, a Reference Document, the party submitting such Reference
Contribution hereby grants to the Alliance and all persons using the copyrighted
material an irrevocable, perpetual, worldwide, nonexclusive, royalty free
license for the purpose of allowing them to create, distribute, reproduce,
display and otherwise use the copyrighted material in accordance with the
Alliance’s policies and procedures. The party submitting the Reference
Contribution shall continue to have ownership rights in the copyright to the
Reference Contribution, subject to the license granted above. The copyright to
the Reference Document itself will be owned by the Alliance; however all persons
which have submitted Reference Contributions which were integrated into the
Reference Document shall be acknowledged as contributors to the Reference
Document. In the event that a Reference Contribution is used, completely
unmodified by the Alliance, as a Reference Document, the copyright to the
Reference Document will be owned by the party that submitted such Reference
Contribution. In the event that the copyright to the Reference Document is owned
by the Alliance, the party submitting the Reference Contribution agrees not to
assert any interest in the ownership of the copyright to the Reference Document;
in such event the Reference Document shall bear a notation that the copyright is
owned by the Alliance, and the Sponsor agrees not to communicate to any third
party that anyone other than the Alliance is the owner of the copyright to the
Reference Document.

4.3 Foreign Language Versions of Final Specifications. The Alliance shall own
all copyrights to any foreign language translations of Final Specifications (and
Reference Documents in the event that the Alliance is the owner of the English
language version of the Reference Document). Sponsor agrees not to translate any
Final Specification or any Reference Document where the Alliance is the owner of
the English language version of the Reference Document, or publish portions of a
Final Specification or such Reference Document, into a foreign language without
obtaining prior permission from the Alliance.

4.4 Assistance. Sponsor agrees to perform all acts deemed necessary by the
Alliance to permit and assist the Alliance in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in any copyright
interests in and to Final Specifications (and Reference Documents to which the
Alliance is entitled to copyright ownership). Such acts may include, but are not
limited to, execution of documents and assistance or cooperation: (i) in the
filing, prosecution, registration, and memorialization of assignment of any
applicable copyrights, (ii) in the enforcement of any applicable copyrights, and
(iii) in other legal proceedings related to the copyrights.

4.5 Termination of Sponsor Status. The rights granted and obligations assumed by
Sponsor under this Section 4 shall survive the termination of Sponsor’s status
as a Sponsor of the Alliance, whether by withdrawal, change to Associate status,
termination of status because of failure to pay dues, expulsion, or otherwise.



--------------------------------------------------------------------------------

5. Trademark and Certification Mark Matters. The Alliance will license certain
of its trademarks and certification marks to Sponsor and other persons on
commercially reasonable, nondiscriminatory terms and conditions approved from
time to time by the Board of Directors of the Alliance. Sponsor agrees and
acknowledges that it will not use any Alliance trademark or certification mark
other than as expressly permitted by a written trademark or certification mark
license agreement entered into between Sponsor and the Alliance.

6. Confidentiality.

6.1 Confidential Information. Sponsor will maintain in confidence all of the
following categories of information (each of which shall be considered
“Confidential Information”):

 

  (a) Technical Contributions and Reference Contributions (unless the Sponsors
agree by a two-thirds (2/3) Majority Vote to release such items, and obtain the
consent of the party which submitted the Technical Contribution or Reference
Contribution).

 

  (b) Draft Specifications, Pending Specifications, Final Specifications, Draft
Reference Documents and Reference Documents (unless the Sponsors agree by a
two-thirds (2/3) Majority Vote to release such items).

 

  (c) Documents received from the Alliance or from another Sponsor or
Participant Associate that relate to Alliance matters and are marked to connote
their confidential or proprietary nature at the time of disclosure.

 

  (d) Information relating to Alliance matters received from the Alliance or
from another Sponsor or Participant Associate that: (i) consists of documents
that are not marked to denote their confidential nature; (ii) consists of orally
transmitted information; or (iii) consists of information disclosed through some
other medium that is not marked to denote its confidential nature. All such
information must have been identified and treated as confidential at the time of
disclosure. Additionally, the sender of such information must designate such
information as confidential in a Confidential Information Memorandum (in the
form attached hereto as Exhibit A), which must be sent to the recipient’s
representative within thirty (30) days of disclosure, summarizing the
Confidential Information sufficiently for identification.

 

  (e) Unless made public by a two-thirds (2/3) Majority Vote of the Sponsors of
the Alliance, proceedings of the Board of Directors, committees, working groups,
and Sponsors’ meetings of the Alliance and minutes and other records of such
proceedings, whether in draft or final form.

Sponsor agrees to use any such Confidential Information solely in connection
with good faith participation with other Sponsors or Participant Associates in
the business of the Alliance and the discussion, development, or evaluation of
Technical Contributions, Draft Specifications, Pending Specifications, Reference
Contributions, Draft Reference Documents, or Reference Documents. Sponsor agrees
to use at least the same degree of care with the Confidential Information that
it uses to protect its own confidential and proprietary information, but no less
than a reasonable degree of care under the circumstances and will neither
disclose nor copy the Confidential Information except as necessary for its
employees and contractors (under obligation of confidentiality) with a need to
know for the purpose of participating in the business of the Alliance and
developing a Final Specification or an implementation of a Final Specification.
Any copies of Confidential Information which are made by Sponsor must be
conspicuously marked “confidential”, “proprietary”, or with a similar legend.
Technical Contributions, Draft Specifications, Pending Specifications, Reference
Contributions, and Draft Reference Documents may only be released to the
Sponsors and Participant Associates, except as provided in Sections 6.1(a) and
(b). Unless the parties agree otherwise, this obligation of confidentiality will
expire three (3) years from the date of disclosure of such Confidential
Information hereunder.

6.2 Limitations on Disclosure Liability. A party will not be liable for the
disclosure of any Confidential Information which is:

 

  a) rightfully in the public domain other than by the recipient’s breach of a
duty; or

 

  b) rightfully received from a third party without any obligation of
confidentiality; or



--------------------------------------------------------------------------------

  c) rightfully known to the recipient without any limitation on use or
disclosure prior to its receipt from the disclosing party; or

 

  d) independently developed by employees of the recipient without access to the
disclosed information; or

 

  e) rightfully disclosed as required by law, provided however, that prior to
disclosing such Confidential Information, the recipient subject to the order to
disclose promptly notifies the disclosing party and upon the disclosing party’s
request, cooperates with the disclosing party in contesting the request to
disclose;

 

  f) made public by unanimous agreement of the Sponsors;

 

  g) inherently disclosed in the marketing or sale of a product or service; or

 

  h) information contained in a Technical Contribution or Reference Contribution
submitted by such party, including any such information contained in a Draft
Specification, Pending Specification, or Draft Reference Document.

6.3 Residuals. This Agreement and the terms of confidentiality hereunder shall
not be construed to limit Sponsor’s right to independently develop or acquire
products or technology, including similar or competing products or technology,
without the use of another party’s Confidential Information. Any party shall be
free to use for any purpose the residuals resulting from access to or work with
the Confidential Information defined in Section 6.1, provided that such party
shall maintain the confidentiality of such Confidential Information as provided
herein. The term “residuals” means information in non-tangible form, which may
be inadvertently retained by persons who have had access to such Confidential
Information, including ideas, concepts, know-how or techniques contained
therein. No party shall have any obligation to limit or restrict the assignment
of such persons or to pay royalties for any work resulting from the use of
residuals. However, the foregoing shall not be deemed to grant to any party a
license under the other party’s: (i) copyrights other than pursuant to Sections
4.1 and 4.2 of this Agreement, or otherwise as expressly granted in writing; or
(ii) patents other than as expressly granted in writing.

7. Sponsor Status; Termination of Sponsor Status.

7.1 Adherence to Alliance Policies. Sponsor shall be required to adhere to all
Alliance policies and procedures, including without limitation the Alliance
Bylaws. Sponsor further understands that it will be subject to all provisions of
the Bylaws, including without limitation Section 12.9 (Termination of
Membership) of the Bylaws.

7.2 Costs and Expenses. Sponsor shall bear its own costs and expenses for its
participation in the Alliance, including without limitation compensation of its
employees, and all travel and expenses associated with Sponsor’s participation
in Alliance meetings and conferences, and Sponsor understands that it has no
right of reimbursement, or offset of membership dues, from the Alliance.

7.3 Licenses and Permits. Sponsor shall possess or obtain at its own expense all
necessary licenses or permits relating to its activities with the Alliance.

7.4 Termination of Sponsor Status. In the event that Sponsor departs from the
Alliance, or otherwise has its membership terminated, Sponsor’s status as a
Sponsor of the Alliance shall cease, and Sponsor will not be entitled to any of
the benefits of being a Sponsor of the Alliance, including without limitation
any voting or notice rights, except as otherwise expressly provided herein. In
lieu of complete withdrawal from the Alliance, Sponsor may become an Associate
of the Alliance, upon compliance with all procedures relating thereto including
without limitation execution of an Associate’s Agreement, at which point the
departing Sponsor shall have such rights as are delineated in such Associate’s
Agreement.

8. Sponsor’s Representations and Warranties.

8.1 Copyright Representations and Warranties. Sponsor hereby represents and
warrants to the Alliance that: (a) it is the owner of the copyright to any
submitted Technical Contribution or Reference Contribution, except and to the
extent specified in such Technical Contribution or Reference Contribution;
(b) the



--------------------------------------------------------------------------------

submission of any Technical Contribution or Reference Contribution shall not, in
the event that it is ultimately published in a Final Specification or Reference
Document, infringe the copyright rights of any person, except and to the extent
specified in such Technical Contribution or Reference Contribution; and
(c) there is currently no actual or threatened suit by any third party based on
an alleged violation of any copyright rights in any submitted Technical
Contribution or Reference Document. The representations and warranties contained
in this Section 8.1 are limited to the actual knowledge of the Sponsor.

8.2 Confidentiality Representations and Warranties. Sponsor represents and
warrants that Sponsor has not intentionally transmitted to the Alliance any
information that it received under obligation of confidentiality from any third
party without the express permission of such third party. Sponsor further agrees
that it will not intentionally transmit to the Alliance any information that it
received under obligation of confidentiality from any third party without the
express permission of such third party. Sponsor’s Alliance Representative(s)
agree(s) to immediately notify the Alliance in the event that it becomes aware
that Sponsor has transmitted any information to the Alliance in violation of the
confidentiality rights of any third party.

8.3 Indemnification. Sponsor shall defend, indemnify and hold harmless the
Alliance from and against any and all third party actual or threatened claims,
suits, proceedings, actions, damages, liabilities, losses, costs and expenses,
including without limitation reasonable attorneys’ fees and expenses which arise
out of or as the result of third party claims brought or threatened against the
Alliance and arising out of Sponsor’s intentional breach of any of its
obligations under this Agreement. Notwithstanding the foregoing, Sponsor shall
under no circumstances have any obligation to indemnify any other Sponsor,
Associate or other person, based upon its indemnification obligations under this
Section 8.3.

9. General Provisions.

9.1 No Other Licenses. Except for the rights expressly provided by this
Agreement, Sponsor does not grant or receive, by implication, estoppel, or
otherwise, any intellectual property licensing rights.

9.2 Limited Effect. This Agreement shall not be construed to waive any Sponsor’s
rights under law or any other agreement except as expressly set out herein.

9.3 No Specification Warranty. SPONSOR ACKNOWLEDGES THAT ANY TECHNICAL
CONTRIBUTIONS, DRAFT SPECIFICATIONS, PENDING SPECIFICATIONS, FINAL
SPECIFICATIONS, REFERENCE CONTRIBUTIONS, DRAFT REFERENCE DOCUMENTS, AND
REFERENCE DOCUMENTS ARE PROVIDED “AS IS” AND THAT THE ALLIANCE DISCLAIMS ALL
WARRANTIES OF ANY KIND, EXPRESS, IMPLIED AND STATUTORY, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS AND TITLE, AND ANY WARRANTIES
ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE PRACTICE. IN NO EVENT WILL THE
ALLIANCE BE LIABLE TO SPONSOR FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL,
INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES OF ANY KIND, INCLUDING BUT NOT LIMITED
TO ANY LOST PROFITS, REVENUE, SAVINGS, BUSINESS, DATA OR GOODWILL, HOWEVER
CAUSED, WHETHER FOR BREACH OR REPUDIATION OF CONTRACT, TORT, STRICT LIABILITY,
BREACH OF WARRANTY, NEGLIGENCE, OR OTHERWISE ON ANY THEORY OF LIABILITY, WHETHER
OR NOT THE ALLIANCE WAS ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES. IN
NO EVENT WILL THE ALLIANCE BE LIABLE FOR THE COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES. THE LIMITATIONS SET FORTH ABOVE SHALL BE DEEMED TO APPLY TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW AND NOTWITHSTANDING THE FAILURE
OF THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDIES. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THEY HAVE FULLY CONSIDERED THE FOREGOING ALLOCATION OF RISK AND FIND
IT REASONABLE, AND THAT THE FOREGOING LIMITATIONS ARE AN ESSENTIAL BASIS OF THE
BARGAIN BETWEEN THE PARTIES.

9.4 Successors and Assigns. Sponsor may not assign, subcontract or otherwise
delegate Sponsor’s obligations under this Agreement without the Alliance’s prior
written consent, such consent to be given only



--------------------------------------------------------------------------------

upon the approval of a two-thirds (2/3) Majority Vote of the Sponsors; for the
purposes hereof, a merger or acquisition in which the owners of the Sponsor
collectively own less than half of the outstanding equity interests of the
post-transaction entity shall be considered an assignment, such that Sponsor’s
status as a Sponsor of the Alliance will continue only upon the affirmative Vote
of a two-thirds (2/3) Majority of the Sponsors. All rights of Sponsor under this
Agreement shall cease upon Sponsor’s dissolution. Subject to the foregoing, this
Agreement will be for the benefit of the Alliance’s successors and assigns, and
will be binding on Sponsor’s assignees.

9.5 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by electronic mail, telecopy
or facsimile transmission, upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to such address as either
party may specify in writing.

9.6 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of, and venue in, the federal
and state courts located in San Francisco, California, as applicable, for any
matter arising out of or relating to this Agreement, except that in actions
seeking to enforce any order or any judgment of such federal or state courts
located in California, such personal jurisdiction shall be nonexclusive.

9.7 Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

9.8 Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by the Alliance, and no breach excused by the Alliance, unless
such waiver or consent is in writing signed by the Alliance. The waiver by the
Alliance of, or consent by the Alliance to, a breach of any provision of this
Agreement by Sponsor, shall not operate or be construed as a waiver of, consent
to, or excuse of any other or subsequent breach by Sponsor. This Agreement may
be amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

9.9 Injunctive Relief for Breach. Sponsor’s obligations under this Agreement are
of a unique character that gives them particular value; Sponsor’s breach of any
of such obligations will result in irreparable and continuing damage to the
Alliance for which there will be no adequate remedy at law; and, in the event of
such breach, the Alliance will be entitled to injunctive relief and/or a decree
for specific performance, and such other and further relief as may be proper
(including monetary damages if appropriate).

9.10 Publicity. Sponsor may not make any statement on behalf of the Alliance
without prior approval.

9.11 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and timely delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.

9.12 No Implied Joint Venture. This Agreement does not create a joint venture,
partnership or other form of business association between or among Sponsor and
any of the other Sponsors or Associates, nor does it create an obligation to
develop, make available, use, license, buy or sell any information, product,
services or technology except as expressly provided herein.

9.13 Non-Intervention by Alliance. The Alliance cannot and will not render any
opinions as to whether any action will or will not infringe on any intellectual
property rights of any party. Moreover any actions, statements or resolutions by
the Alliance should not be interpreted as rendering any opinion on those
subjects. In the event that a member has a question concerning the legal
consequences of any action it should seek independent legal advice. Negotiations
between holders of intellectual property and potential licensees are to be left
solely to the parties concerned and are to be performed outside any Alliance



--------------------------------------------------------------------------------

functions. Under no circumstances shall Sponsor ever use any Alliance resources
in the furtherance of any licensing or other private business matters.

9.14 Survival. The definitions contained in this Agreement and the rights and
obligations contained in Sections 3 (“Patent Matters”), 4 (“Copyright Matters”),
5 (“Trademark Matters”), 6 (“Confidentiality”), 7.4 (“Termination of Sponsor
Status”), and 8 (“General Provisions”) will survive any termination or
expiration of this Agreement.

9.15 Third Party Beneficiary Rights. Other than Sections 3 (“Patent Matters”), 4
(“Copyright Matters”), and 6 (“Confidentiality”), no party is entitled to any
rights as a third party beneficiary of this Agreement or any provisions hereof.

9.16 Effectiveness. This Agreement shall be effective, and shall supersede the
Sponsor’s Agreement previously entered into by Sponsor, only at such time as all
Sponsors of the Alliance have executed copies of this Agreement.

9.17 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter, other
than the letter agreement(s) entitled:

Not Applicable

attached hereto as Exhibit B (if applicable), and such specific other agreements
referred to herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“SPONSOR”     “ALLIANCE” INTELLON CORPORATION     HOMEPLUG POWERLINE ALLIANCE,
INC. By:   /s/    CHARLES E. HARRIS             By:   /s/    ROB RANCK        
Name:   Charles E. Harris     Name:   Rob Ranck Title:   Chairman and CEO    
Title:   President Date:   March 11, 2009     Date:   11-March-2009



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL INFORMATION MEMORANDUM

Date:

To:

The HomePlug PowerLine Alliance Sponsors’ Agreement (“Agreement”) provides that
“Confidential Information” includes “Information relating to Alliance matters
received from the Alliance or from another Sponsor or Participant Associate
that: (i) consists of documents that are not marked to denote their confidential
nature; (ii) consists of orally transmitted information; or (iii) consists of
information disclosed through some other medium that is not marked to denote its
confidential nature. All such information must have been identified and treated
as confidential at the time of disclosure. Additionally, the sender of such
information must designate such information as confidential in a Confidential
Information Memorandum (in the form attached hereto as Exhibit A), which must be
sent to the recipient’s representative within thirty (30) days of disclosure,
summarizing the Confidential Information sufficiently for identification.”

By completing and signing this form, the undersigned gives the recipient notice
that the information disclosed on the following date is considered “Confidential
Information” under the Agreement and shall be kept confidential by the recipient
according to its terms.

 

Date of Disclosure of Confidential Information:     

Location:     

Description of Confidential Information disclosed:                    

All other terms and conditions of the Agreement shall remain in full force and
effect. Nothing contained herein shall be construed as amending or modifying the
terms of the Agreement.

 

From:    (Sponsor’s Name) Represented by:    (Signature)    (Printed Name)   
(Title)



--------------------------------------------------------------------------------

EXHIBIT B

LETTER AGREEMENT(S) MODIFYING TERMS OF SPONSOR’S AGREEMENT

(if Sponsor is not a signatory to any such agreement this Exhibit should be
marked “Not Applicable”)

Not Applicable